Order, Supreme Court, New York County, entered August 23, 1973, inter alla, enjoining defendants, pendente lite, from picketing, harassing or threatening plaintiffs or customers of plaintiff Berkey Photo, Inc., unanimously modified, on the law, to the extent of deleting from the second decretal paragraph thereof the words “or otherwise interfering with the business conducted by plaintiffs or by customers of plaintiff, Berkey Photo, Inc.”. Except as so modified, said order is affirmed, without costs and without disbursements. We agree with Special Term that, in the circumstances here disclosed, plaintiffs are entitled to equitable relief and that defendants should be enjoined. However, the restraint imposed should be limited to defendants’ activities in furtherance of such unlawful plan. (Nann v. Baimist, 255 N. Y. 307, 316.) Concur — McGivern, P. J., Murphy, Capozzoli and Lane, JJ.